DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support assembly” claimed in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the above, the claimed “support assembly” claimed in lines 3 and 5 of claim 16 is not described a manner sufficient to be able to ascertain what structure constitutes such a “support assembly”. In particular, while Applicant’s as-filed specification ¶ 90 mentions a “support assembly of the surgical robot”, there is no reference number to a drawing that adequately depicts such a support assembly and because such an assembly could support multiple structures or parts of a surgical robot, it is unclear what structures must be present in order to be considered to be equivalent to such a support assembly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16: The claim recites in lines 4-5 that “the cantilever beam has a mechanical resonance peak above vibration induced accelerations in the support assembly” but it is unclear how Applicant intends for a resonance peak, considered to be a transient wave or oscillation in space, to be located “above” vibration induced accelerations in the support assembly. Furthermore, because the support assembly itself is not adequately described in the specification (see the above 35 U.S.C. 112(a) rejection regarding the support assembly), it is further unclear how such a mechanical resonance peak is to be considered to be above vibration induced accelerations in such a support assembly because the exact nature of the support assembly cannot be determined from the disclosure for the reasons noted above regarding the 35 U.S.C. 112(a) rejection of the instant claim. 
Because the scope of the claim could not be determined for both the rejections under 35 U.S.C. 112(a) and 112(b), a proper prior art search of the claimed subject matter of claim 16 could not be conducted at this time. The examiner recommends responding to this office action with an amendment to obviate both of said rejections and/or explaining in remarks how Applicant believes Applicant’s disclosure adequately describes how such mechanical resonance peak is to be considered to be “above” vibration induced accelerations in such a support assembly.

As to claim 17: The claim recites in lines 4-5 of the claim that “the cantilever beam has a mechanical resonance peak sufficiently high to avoid creating an unstable feedback loop around the force output device” but it is unclear form the claim what constitutes a peak that is “sufficiently high” in order to carry out the desired function/output of avoiding creating an unstable feedback loop as recited in the claim.
Although Applicant’s as-filed specification ¶ 90 recites that “the first mechanical resonance peak is sufficiently high to avoid creating an unstable feedback loop around any low frequency force output device attached to the surgical robot master control arm or to the master control arm surgeon handgrip”, this section still does not further elucidate what constitutes such a “sufficiently high” peak. ¶ 90 of Applicant’s as-filed specification further details how to determine resonance characteristics of a cantilever beam, but is still silent regarding the scope of what peak would be “sufficiently high” to avoid such a feedback.
Because the scope of the claim cannot be determined at this time, a proper prior art search for the claimed subject matter could not be conducted at this time. The examiner recommends responding to this office action by amending the claim to obviate the 35 U.S.C. 112(b) rejection of the instant claim and/or explaining in remarks how Applicant believes the rejection should be withdrawn by providing evidence from Applicant’s disclosure.

As to claim 18: The claim recites in lines 2-3 in part that “the surgical activities have a frequency content” and further recites in lines 4-5 in part that “ the cantilever beam has a mechanical response peak above the frequency content of the surgical activities” but it is unclear from the claim both how a surgical activity is considered to “have a frequency content” and furthermore is also unclear how, similar to claim 16 above, a mechanical resonance peak is to be considered to be “above” such a frequency content (i.e. the frequency content of surgical activities).
Although Applicant’s as-filed specification does indicate in ¶ 103 that “cantilever beam 415B with mass 416B” has “a first mechanical resonance peak above the frequency content of the surgical activities and above that of any vibration induced accelerations and forces originating in the surgical robot” it is still unclear how such surgical activities are considered to “have a frequency content” as claimed and is still unclear how the mechanical resonance peak is considered to be “above” the frequency content of the surgical activities for reasons similar to the 35 U.S.C. 112(b) rejection of claim 16 above regarding a peak being “above” another frequency.
Because the scope of the claim cannot be determined at this time, a proper prior art search for the claimed subject matter could not be conducted at this time. The examiner recommends responding to this office action by amending the claim to obviate the 35 U.S.C. 112(b) rejection of the instant claim and/or explaining in remarks how Applicant believes the rejection should be withdrawn by providing evidence from Applicant’s disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, and 8 of Blumenkranz et al. U.S. Patent No. 9,817,019 B2 (hereafter Blumenkranz) in view of Kumar et al. US PG-PUB 2006/0178559 A1 (hereafter Kumar). In the following table, the claims of the instant application are compared to those of Blumenkranz and Kumar and differences therebetween are highlighted in bold with a corresponding explanation of how the claim scopes in view of the combination of Blumenkranz and Kumar included to explain why the claim scopes are considered to be the same.

Claims of instant application 17/448,068
Claims of Blumenkranz US Pat 9,817,019 and/or Kumar US PG-PUB 2006/0178559 A1
2. A medical device, comprising: 
a surgical instrument (a surgical instrument is not explicitly recited in Blumenkranz, however, see below regarding Kumar) including a shaft, a distal end component coupled to the shaft, and an accelerometer; 
wherein the shaft includes a distal end portion and an opening in the distal end portion of the shaft (although worded differently, the recited distal end component and accelerometer are considered coextensive in scope with the recited limitations of Blumenkranz because each structural and functional limitation is taught as can be seen in the instant claim when compared to the Blumenkranz claim); 
wherein the accelerometer includes a cantilever beam and a strain sensor located on the cantilever beam; and 
wherein the cantilever beam extends from the shaft into the opening in the distal end portion of the shaft and includes a strain sensor located on the cantilever beam (because strain sensors may be exemplified by Fiber Bragg gratings, the claim scopes are considered to be coextensive with the only difference being Blumenkranz lacking a recitation of being a surgical instrument).

Claim 4 of Kumar recites a medical robotic system comprising a first surgery-related device that is a surgical tool for use in a minimally invasive surgical procedure (see the claim on the right hand side of the table).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenkranz to be a surgical instrument because such a surgical instrument is beneficial for training purposes and teaching purposes in surgical procedures such as noted in Kumar ¶ 10.



1 (Blumenkranz). A medical device comprising:
A shaft;
An end component coupled to the shaft by a joint; and an accelerometer coupled to the shaft proximal to the joint, 












the accelerometer comprising a cantilever beam and an optic fiber, the cantilever beam being formed in a wall of a tube body coupled to the end component, the cantilever beam being a portion of the wall positioned in a through-opening in the tube body, the optic fiber comprising a first Fiber Bragg grating .





4 (Kumar). The medical robotic system according to claim 1, wherein the first surgery-related device is a surgical tool suitable for use in a minimally invasive surgical procedure.
3. The medical device of claim 2, wherein: the shaft includes a tube; the tube includes a wall; and the opening in the distal end portion of the shaft extends through the wall of the tube (the claim scopes are considered to be identical because claim 3 of Blumenkranz recites limitations considered to be coextensive).
3 (Blumenkranz). The medical device of claim 1, further comprising a force transducer comprising the tube body, the force transducer including the accelerometer, and the force transducer being mounted between a distal end of the shaft and the joint.
4. The medical device of claim 2, wherein: the shaft includes a proximal end portion; a centerline axis of the shaft is defined between the proximal end portion of the shaft and the distal end portion of the shaft; and the cantilever beam is arranged to flex towards the centerline axis of the shaft within the opening in the distal end portion of the shaft (the claim scopes are considered identical because claim 5 of Blumenkranz, depending from claim 1 and therefore already reciting a shaft with a proximal end portion, has a centerline axis of the shaft that is between proximal and distal end portions of the shaft and the cantilever beam is arranged to flex relative to this axis because the optic fiber is mounted on the cantilever beam a distance from the neutral axis of bending of a combination of the cantilever beam and the optic fiber).
5. (Blumenkranz) The medical device of claim 1, the optic fiber being mounted on the cantilever beam a distance from a neutral axis of bending of a combination of the cantilever beam and the optic fiber.
5. The medical device of claim 2, wherein: the shaft includes a proximal end portion; a centerline axis of the shaft is defined between the distal proximal end portion of the shaft and the proximal distal end portion of the shaft; the cantilever beam is arranged to flex towards the centerline axis of the shaft within the opening in the distal end portion of the shaft; and the accelerometer includes a stop feature positioned to limit deflection of the cantilever beam (the claim scopes are considered to be identical because claim 8 of Blumenkranz, dependent upon claim 1 and therefore including the other recited features of instant claim 5, also recites a stop feature positioned to limit deflection of the cantilever beam as seen in the right hand column).
8 (Blumenkranz). The medical device of claim 1, further comprising a travel stop configured to limit deflection of the cantilever beam.
6. The medical device of claim 2, wherein: the shaft includes a proximal end portion; a centerline axis of the shaft is defined between the proximal end portion of the shaft and the distal end portion of the shaft; the cantilever beam is arranged to flex towards the centerline axis of the shaft within the opening in the distal end portion of the shaft; a sidewall at least in part defines the opening in the distal end portion of the shaft includes a sidewall; and stop feature formed in the sidewall is positioned to limit deflection of the cantilever beam (the claim scopes are considered to be identical because claim 8 of Blumenkranz, dependent upon claim 1 and therefore including the other recited features of instant claim 5 including a wall that is considered to be the same in scope as a wall, also recites a stop feature positioned to limit deflection of the cantilever beam as seen in the right hand column).
8 (Blumenkranz). The medical device of claim 1, further comprising a travel stop configured to limit deflection of the cantilever beam.
7. The medical device of claim 2, wherein: the shaft includes a proximal end portion; a centerline axis of the shaft is defined in a direction between the proximal end portion of the shaft and the distal end portion of the shaft; and the cantilever beam extends from the shaft in the direction of the centerline axis (the claim scope is considered to be coextensive because the centerline axis of the shaft being in a direction between the proximal and distal end portions of the shafts and the cantilever beam extending from the shaft in the direction of the centerline axis is considered to fall within the optic fiber being mounted on the cantilever beam a distance from a neutral axis of bending as recited in Blumenkranz).  

5. (Blumenkranz) The medical device of claim 1, the optic fiber being
mounted on the cantilever beam a distance from a neutral
axis of bending of a combination of the cantilever beam and
the optic fiber.
8. The medical device of claim 7, wherein: the direction of the centerline axis is oriented proximally (the claim scope is considered to be coextensive in scope because a centerline axis oriented proximally lies at least partially along a direction defined by the neutral axis).
5. (Blumenkranz) The medical device of claim 1, the optic fiber being
mounted on the cantilever beam a distance from a neutral
axis of bending of a combination of the cantilever beam and
the optic fiber.
9. The medical device of claim 7, wherein: the direction of the centerline axis is oriented distally (the claim scope is considered to be coextensive in scope because a centerline axis oriented distally lies at least partially along a direction defined by the neutral axis).
5. (Blumenkranz) The medical device of claim 1, the optic fiber being
mounted on the cantilever beam a distance from a neutral
axis of bending of a combination of the cantilever beam and
the optic fiber.
10. The medical device of claim 2, wherein: the shaft includes a proximal end portion; a centerline axis of the shaft is defined in a direction between the proximal end portion of the shaft and the distal end portion of the shaft; the cantilever beam includes a first end and a second end opposite the first end; the cantilever beam extends from the first end of the cantilever beam at the shaft in the direction of the centerline axis; and the second end of the cantilever beam is a free end positioned in the opening in the distal end portion of the shaft (the claim scope is considered to be coextensive because the cantilever of Blumenkranz also has a proximal and distal end, has a first end at a shaft in a direction of a centerline axis, and a second end that is a free end positioned in a through opening considered to be at a distal end).
1 (Blumenkranz). A medical device comprising:
a shaft;
an end component coupled to the shaft by a joint; and an accelerometer coupled to the shaft proximal to the joint, the accelerometer comprising a cantilever beam and an optic fiber, the cantilever beam being formed in
a wall of a tube body coupled to the end component, the cantilever beam being a portion of the wall positioned
in a through-opening in the tube body, the optic fiber being affixed to the cantilever beam, and the optic fiber comprising a first Fiber Bragg Grating.
11. The medical device of claim 2, wherein: the shaft includes a proximal end portion; a centerline axis of the shaft is defined in a direction between the proximal end portion of the shaft and the distal end portion of the shaft; the cantilever beam includes a first end and a second end opposite the first end; the accelerometer includes a mass at the second end of the beam; the cantilever beam extends from the first end of the cantilever beam at the shaft in the direction of the centerline axis; and the mass is positioned in the opening in the distal end portion of the shaft (the claim scope is considered to be coextensive because Blumenkranz, including the other recited features of the instant claim in claim 1, also recites a mass positioned in an opening in the opening in the distal end portion of the shaft).
6 (Blumenkranz). The medical device of claim 1, further comprising a
mass positioned at a free end of the cantilever beam.
12. The medical device of claim 2, wherein: the shaft includes a proximal end portion; a centerline axis of the shaft is defined in a direction between the proximal end portion of the shaft and the distal end portion of the shaft; the cantilever beam extends from the shaft in ]the direction of the centerline axis; a neutral axis of bending is defined for a combination of the cantilever beam and the strain sensor includes a neutral axis of bending; and the strain sensor is offset from the neutral axis of bending (the claim scope is considered to be coextensive because claim 5 of Blumenkranz, including the limitations of claim 1 recites the other features of the instant claim and also recites a neutral axis of bending in regard to the cantilever beam as can be seen in the right hand column).
5 (Blumenkranz). The medical device of claim 1, the optic fiber being
mounted on the cantilever beam a distance from a neutral
axis of bending of a combination of the cantilever beam and
the optic fiber.
13. The medical device of claim 2, wherein: the medical device includes an optic fiber that extends onto the cantilever beam; and the strain sensor includes a Fiber Bragg grating formed in the optic fiber (the claim scope is considered coextensive because claim 1 of Blumenkranz recites an optic fiber and Fiber Bragg Grating acting as a strain sensor).
1 (Blumenkranz). A medical device comprising:
a shaft;
an end component coupled to the shaft by a joint; and an accelerometer coupled to the shaft proximal to the joint, the accelerometer comprising a cantilever beam 20
and an optic fiber, the cantilever beam being formed in a wall of a tube body coupled to the end component, the
cantilever beam being a portion of the wall positioned in a through-opening in the tube body, the optic fiber being affixed to the cantilever beam, and the optic fiber comprising a first Fiber Bragg Grating.
14. The medical device of claim 2, wherein: the medical device includes an optic fiber that extends onto the cantilever beam; the strain sensor includes a Fiber Bragg grating formed in the optic fiber; the shaft includes a proximal end portion; a centerline axis of the shaft is defined in a direction between the proximal end portion of the shaft and the distal end portion of the shaft; the cantilever beam extends from the shaft in the direction of the centerline axis; a neutral axis of bending is defined for a combination of the cantilever beam and the optic fiber; and the strain sensor is offset from the neutral axis of bending (the claim scope is considered coextensive because claim 5 of Blumenkranz, including the limitations of claim 1 that teaches the other features of the instant claim, also recites a neutral axis of bending defined for a combination of cantilever beam and optic fiber and the strain sensor being offset from the neutral axis as can be seen in the right hand column).
5. (Blumenkranz) The medical device of claim 1, the optic fiber being
mounted on the cantilever beam a distance from a neutral
axis of bending of a combination of the cantilever beam and
the optic fiber.
15. The medical device of claim 2, wherein: the distal end component is configured to interact with tissue (the claim scope is considered to be coextensive because the distal end component of Blumenkranz, including an accelerometer as shown to the right, is at least capable of interacting with tissue because it is drawn to a medical device).
3 (Blumenkranz). The medical device of claim 1, further comprising a
force transducer comprising the tube body, the force transducer including the accelerometer, and the force transducer
being mounted between a distal end of the shaft and the
joint.


	While not repeated herein for brevity, Applicant is encouraged to also file terminal disclaimers concerning US Patents 11,137,414 and 10,365,295 in order to obviate other potential rejections under the nonstatutory double patenting doctrine for reasons similar to those indicated above regarding the use of US Pat 9,817,019 in order to expedite prosecution of the instant application towards potential allowability.

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Larkin et al. US PG-PUB 2010/0313679 A1 discloses an apparatus, method and system to improve feedback to a surgeon performing a telerobotic surgery and appears pertinent to Applicant’s disclosure.
	Larkin et al. US PG-PUB 2007/0151391 A1 discloses a modular force sensor apparatus to improve force and torque sensing and feedback to a surgeon performing a telerobotic surgery and appears pertinent to Applicant’s disclosure.
	Cooper et al. US PG-PUB 2006/0167440 A1 discloses a robotic surgery system and appears pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855